DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments over the 35 U.S.C. 103 rejection of claims 1, 6-9, and 14-25 rejected under as being unpatentable over Honn et al. (Prostacyclin: A Potent Antimetastatic Agent. SCIENCE, VOL. 212, 12 JUNE 1981) in view of Fleming et al. ("Anagrelide." Cardiovascular Therapeutics 1.1 (1983): 277-294) is not persuasive. The rejection is herewith maintained.   Applicant’s arguments and Declaration filed on February 21, 2021 are directed to Fleming. Applicant argues anagrelide is not an anti-aggregatory agent when used in humans, and the declaration provides that “A]nagrelide does not have usable blood platelet anti-aggregatory activity in human...” and “The fact that anagrelide does not have usable blood platelet anti-aggregatory activity in human would have been known to the skilled person before the priority date of the present application” is not persuasive. Clearly the statement in the declaration provides proof that the anagrelide does have anti-aggregatory activity, even though it describes it to be “not usable”. More importantly the specification states [0051] Inhibition of the migratory attraction of circulating cancer cells towards megakaryocyte limits the possibility of metastases, for example, in bone and lung, the principal repositories of megakaryocytes in the body. Blocking this `fatal attraction` again offers a radically different approach to the treatment of cancer.  The Examiner points out that Fleming et al. reference is silent about the inhibition of the migratory attraction of circulating cancer cells towards megakaryocyte, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. Fleming et al. clearly teaches anagrelide for preventing myocardial infarction and stroke in high-risk patients as well as in a variety of other applications including prevention of the complications of diabetes, tumor metastasis, and atherosclerosis.   

 
Applicant’s arguments over the 35 U.S.C. 103 rejection of claims 5 and 10 rejected under as being unpatentable over Honn et al. (Prostacyclin: A Potent Antimetastatic Agent. SCIENCE, VOL. 212, 12 JUNE 1981) and Fleming et al. ("Anagrelide." Cardiovascular Therapeutics 1.1 (1983): 277-294) in view of Gant et al. (US20100111901A1) is not persuasive. The rejection is herewith maintained.   Applicant’s argument over claims 5 and 10 rejections depends on the validity of the previous arguments which were not found persuasive.
The following rejections are made:

series of compounds, synthesized at Bristol Laboratories, which has been identified 
as  an  important new  group  of  broad-spectrum inhibitors of  blood  platelet  aggre- 
gation. 
Anagrelide  (BL-4162A)  is  a  member  of  the  imidazo  [2,l-b]quinazolin-2-one 
series of compounds, synthesized at Bristol Laboratories, which has been identified 
as  an  important new  group  of  broad-spectrum inhibitors of  blood  platelet  aggre- 
gation. 
Anagrelide  (BL-4162A)  is  a  member  of  the  imidazo  [2,l-b]quinazolin-2-one 
series of compounds, synthesized at Bristol Laboratories, which has been identified 
as  an  important new  group  of  broad-spectrum inhibitors of  blood  platelet  aggre- 
gation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 15-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Honn et al. (Prostacyclin: A Potent Antimetastatic Agent. SCIENCE, VOL. 212, 12 JUNE 1981) in view of Fleming et al. ("Anagrelide." Cardiovascular Therapeutics 1.1 (1983): 277-294).
Honn et al. teaches “the ability of primary neoplasms to metastasize is a major obstacle in the search for a cure for human cancers. The development of a metastasis represents the terminal stage of an intricate series of events in which malignant cells, released from a primary 
Fleming et al. fails to teach the specific anagrelide. 
Fleming et al. teaches anagrelide is a broad-spectrum inhibitor of blood platelet aggregation. Such agents, may enjoy widespread prophylactic use in preventing myocardial infarction and stroke in high-risk patients as well as in a variety of other applications including prevention of the complications of diabetes, tumor metastasis, and atherosclerosis.   In the rhesus monkey, anagrelide was administered at an oral dose of 4 mg/kg to 4 animals and 
It would have been obvious to one of ordinary skill in the art at the time of filing to treat tumor metastasis of the specific cancers of the head and neck, or esophageal and gastric. The motivation comes from the general teaching that inhibitors of blood platelet aggregation, such as anagrelide, may enjoy widespread prophylactic use in preventing myocardial infarction and stroke in high-risk patients as well as in a variety of other applications including prevention of the complications of diabetes, tumor metastasis, and atherosclerosis.   Hence, a skilled artisan would have had reasonable expectation of successfully preventing  tumor metastasis, of the head and neck, or esophageal and gastric. To the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan.

s 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Honn et al. (Prostacyclin: A Potent Antimetastatic Agent. SCIENCE, VOL. 212, 12 JUNE 1981) and Fleming et al. ("Anagrelide." Cardiovascular Therapeutics 1.1 (1983): 277-294), as applied to claims 1, 6-9, 15-22 and 24-25  in view of Gant et al. (US20100111901A1).
Fleming et al. is as discussed above.
The reference fails to specify the dosage forms of claim 5 and 10.
Gant et al. teaches a combination formulation comprising an additional one or more anti-cancer agents selected from the group consisting of amsacrine, asparaginase, altretamine, hydroxycarbamide, lonidamine, pentostatin, miltefosine, masoprocol, estramustine, tretinoin, mitoguazone, topotecan, tiazofurine, irinotecan, alitretinoin, mitotane, pegaspargase, bexarotene, arsenic trioxide, denileukin diftitox, bortezomib, and anagrelide [0097]. The compositions include those suitable for oral, parenteral (including subcutaneous, intradermal, intramuscular, intravenous, intraarticular, and intramedullary), intraperitoneal, transmucosal, transdermal, rectal and topical (including dermal, buccal, sublingual and intraocular) administration although the most suitable route may depend upon for example the condition and disorder of the recipient. [0056]
 It would have been obvious to one of ordinary skill in the art at the time of filing to treat the cancer with anagrelide in an intravenous or buccal formulation type. The motivation comes from the general teaching that compositions include those suitable for oral, parenteral (including subcutaneous, intradermal, intramuscular, intravenous, intraarticular, and intramedullary), intraperitoneal, transmucosal, transdermal, rectal and topical (including dermal, buccal, sublingual and intraocular) administration although the most suitable route . 
Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
Mark Shibuya, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627